DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0297335) in view of Hirai et al. (US 2019/0077151).
With respect to claim 1, Takahashi discloses a piezoelectric driving device (Fig 5) comprising: a vibration unit (item 41); a piezoelectric element (item 42) comprising a first electrode (item 43) and a second electrode (item 44a) electrically isolated from each other (Fig 5); a signal transmission layer comprising a first conductive zone (item 47) and a second conductive zone (items 44b and 44c), the first electrode of the piezoelectric element being electrically connected to the first conductive zone of the signal transmission layer (Figs 4-5), the second electrode of the piezoelectric element being electrically connected to the second conductive zone of the signal transmission layer (Figs 4-5).

Hirai et al. teaches a piezoelectric driving device that includes a plane unit (item 30) having at least one hole (Fig 3, cavity in which the actuator 300 is housed), wherein the piezoelectric element (item 300), the signal transmission layer (items 91-93), and the plane unit are located at one side of the vibration unit (item 50) and sequentially stacked together (Fig 3).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plane unit of Hirai et al. with the piezoelectric driving device of Takahashi for the benefit of providing improved protection for the piezoelectric element (Paragraphs 117-118 of Hirai et al.). 
With respect to claim 2, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 1. Takahashi et al. discloses that the piezoelectric element has a first surface and a second surface opposite to each other (Fig 5), the first electrode (item, 43) and the second electrode (item 44a) are respectively located on the first surface and the second surface (Fig 5), the first surface of the piezoelectric element faces the vibration unit (Fig 5), the vibration unit is a conductor (Paragraph 46, wherein stainless steel is a conductor), and the first electrode of the piezoelectric element is electrically connected to the first conductive zone of the signal transmission layer through the vibration unit (Fig 5).
With respect to claim 3, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 1. Takahashi discloses a frame (items 22, 23), 
With respect to claim 4, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 3. Takahashi discloses that a surface of the frame facing the plane unit is coplanar with a surface of the piezoelectric element facing the plane unit (Fig 5).
With respect to claim 5, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 1. Takahashi discloses that the vibration unit comprises a first central zone (item 41, above chamber 10), a first peripheral zone (items 21 and 41, outside chamber 10), and a plurality of first connection zones connected to the first central zone and the first peripheral zone, and a thickness of the first peripheral zone is greater than a thickness of the first central zone (Fig 5, wherein the thickness of the peripheral region (items 21 and 41) is greater than the central region (item 41)).
With respect to claim 6, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 5. Takahashi discloses that a surface of the first peripheral zone facing the plane unit is coplanar with a surface of the piezoelectric element facing the plane unit (Fig 5).
With respect to claim 12, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 1. Takahashi discloses a fluid guiding member .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hirai et al. and Murakami (US 2015/0311423).
With respect to claim 7, the combination of Takahashi and Hirai et al. discloses the piezoelectric driving device of claim 1. Takahashi discloses a transmission unit (item 46) located between the piezoelectric element and the plane unit (Fig 5).
Takahashi does not disclose the transmission unit being a flexible printed circuit board.
Murakami teaches a piezoelectric driving device in which the wiring layer for the second electrode is a flexible printed circuit board (Paragraph 26).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible printed circuit of Murakami with the piezoelectric driving device of Takahashi for the benefit of preventing the separation of the transmission layers from the electrodes (Paragraphs 5-6 of Murakami).
With respect to claim 8, the combination of Takahashi, Hirai et al., and Murakami discloses the piezoelectric driving device of claim 7. Takahashi et al. discloses that the transmission unit comprises a second central zone (portion opposite chamber 10) corresponding to the piezoelectric element and a second peripheral zone (portions opposite frames 22, 23) located outside the second central zone (Fig 5), the second conductive zone is formed in the second central zone of the transmission unit (Fig 5), and the first conductive zone is formed in the second peripheral zone of the transmission unit (Fig 5).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein the transmission unit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837